Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendments and Arguments
Applicant's arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED, et al. ("KH1&2: Addressing Open Issues for Solution1", SA WG2 Meeting# 129bis S2-1811733, 20 November 2018), hereinafter (”Qualcomm_ S2-1811733”), in view of US 2018/0146475 (Mitsui et al.).

Claim 1
	Qualcomm_ S2-1811733 discloses a method for cell selection or reselection, comprising: performing, by a terminal, cell selection or cell reselection based on first information, the first information being Non-Public Network (NPN) related information (section 6.1.1, The solution addresses key issue #1 ("Network discovery, selection and access control for non-public networks") and key issue #2 (Network Identification for non-public networks"). The solution supports the following network types: stand-alone non-public networks, etc., the solution is based on the following principles: Identities - A Non-public network ID (NPN-ID) identifies a non-public network, etc., the following information is broadcasted in SIB by gNBs providing access to a non-public network: PLMN ID identifying non-public networks, etc., List of NPN-IDs per PLMN-ID identifying the non-public networks the cell provides access to, etc., UE perform network selection between gNBs broadcasting different NPN-IDs or between NBs broadcasting the same NPN-IDs).
Qualcomm does not expressly disclose the information broadcasted in said SIB comprising a Tracking Area (TA) identifier corresponding to the NPN.
However in the same field of endeavor, Mitsui discloses system information comprising a Tracking Area identifier (TAI) corresponding to a Closed Subscriber Group (CSG) cell (~NPN) (see Mitsui, paragraph 111 and figure 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing of the present invention to modify the broadcasted non-public network (NPN) related information by including additional information that characterize the NPN, such as tracking area code, etc., as taught by Cai, so as to assist the user equipment in selecting the best NPN using individual selection information, as suggested by Cai above.

	Claim 2
	Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein the first information further comprising: a cell identifier corresponding to the NPN. (Qualcomm_ S2-1811733, Section 1.1, the presence of the list of NPN-Is in SIB already indicates that the cell is as part of a non-public network; section 6.1.1, the following information is broadcasted in SIB by gNBs providing access to a non-public network: PLMN ID identifying non-public networks, etc., List of NPN-IDs per PLMN-ID identifying the non-public networks the cell provides access to; also see Cai, pars. 0018-0019, The broadcast block contains a wireless network cell identifier for wireless access point 110 like a Physical Cell Identifier (PCI), Base Station Identifier (BSID), and/or the like).

Claim 3
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein the terminal comprises: a terminal having a first attribute. (Qualcomm_ S2-1811733, Section 6.1.1, UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for, etc., subscriber of a non-public network is identified based on a NAI. The realm part of the NAI may include the NPN-ID of the non-public network).

Claim 4
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 3, wherein the terminal having the first attribute comprises: a terminal supporting an NPN. (Qualcomm_ S2-1811733, Section 6.1.1, UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for, etc., subscriber of a non-public network is identified based on a NAI. The realm part of the NAI may include the NPN-ID of the non-public network).



Claim 5
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein the first information is NPN related information from a first network device. (Qualcomm_ S2-1811733, Section 6.1.1, the following information is broadcasted in SIB by gNBs providing access to a non-public network: PLMN ID identifying non-public networks, etc., List of NPN-IDs per PLMN-ID identifying the non-public networks the cell provides access to, etc., UE perform network selection between gNBs broadcasting different NPN-IDs or between gNBs broadcasting the same NPN-IDs).

Claim 6
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 5, wherein the first information is carried in system information. (Qualcomm_ S2-1811733, Section 6.1.1, the following information is broadcasted in SIB by gNBs providing access to a non-public network, etc.).

Claim 7
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 1, wherein performing, by the terminal, the cell selection or cell reselection based on the first information comprises at least one of followings: determining, by the terminal, whether a first cell is an appropriate target cell based on the first information; or, determining, by the terminal, whether to firstly select the first cell based on the first information, wherein the first cell or a first frequency is a candidate cell during the cell selection or cell reselection. (Qualcomm_ S2-1811733, Section 6.1.1, UE perform network selection between gNBs broadcasting different NPN-IDs or between NBs broadcasting the same NPN-IDs, etc., a UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for. If multiple non-public networks are available that the UE has subscriber identifier and credentials for, then the priority order for selecting and attempting to register with non-public networks is based on UE implementation).

Claim 8
Qualcomm_ S2-1811733 as modified further teaches [T]he method of claim 7, wherein determining, by the terminal, whether the first cell or a first frequency is the appropriate target cell or target frequency based on the first information comprises: determining, by the terminal, a cell of an NPN as the appropriate target cell. (Qualcomm_ S2-1811733, Section 6.1.1, UE perform network selection between gNBs broadcasting different NPN-IDs or between NBs broadcasting the same NPN-IDs, etc., a UE shall only automatically select and attempt to register with a non-public network the UE has a subscriber identifier and credentials for).

Claim 9
The claim represent an apparatus, e.g. terminal device, recited in and performing the method in claim 1, The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Qualcomm_ S2-1811733 further discloses a user equipment (UE) inherently comprising a processor executing instructions stored in an associated memory to perform the disclosed NPN cell selection method. 
Claim 10
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 11
The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 12
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 13
The claim is rejected using the same grounds used for rejecting claim 5 above.

Claim 14
The claim is rejected using the same grounds used for rejecting claim 6 above.

Claim 15
The claim is rejected using the same grounds used for rejecting claim 7 above.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 8 above.



Claim 17
The claim represent an apparatus, processor, recited in and performing the method in claim 1 or the functional steps in claim 9. The claim is therefore rejected using the same grounds used for rejecting claim 1 or 9 above. Qualcomm_ S2-1811733 further discloses a user equipment (UE) inherently comprising a processor executing instructions stored in an associated memory to perform the disclosed NPN cell selection method.

Claim 18
The claim represents implementation of the method recited in claim 1 or the functional steps recited in claim 9 in a processor executable instructions stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 or 9 above. Qualcomm_ S2-1811733 further discloses a user equipment (UE) inherently comprising a processor executing instructions stored in an associated memory to perform the disclosed NPN cell selection method.

Claim 19
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 13
The claim is rejected using the same grounds used for rejecting claim 3 above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641